DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on November 29, 2021, has been entered and acknowledged by the Examiner. 
	Claims 1-20 are pending in the instant application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to the protruded parts are connected to the spacing parts of the circuit board, such that light emergent from both sides of the photoelectric elements is incident to the light incident surface after being reflected by the protruded parts of the reflective sheet, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claim 2, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation directed to the reflective sheet further comprises protruded parts formed 
Regarding claims 3-12, the claims are allowable for the reasons given in claim 2 because of their dependency status from claim 2.
Regarding claim 13, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation directed to the reflective sheet further comprises protruded parts formed between two adjacent hollowed parts, the protruded parts extend towards the light bar and are connected to the spacing parts of the circuit board such that light emergent from both sides of the photoelectric elements is incident to the light incident surface after being reflected by the protruded parts of the reflective sheet, and one side of the reflective sheet adjacent to the light bar is sawtooth-shaped, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 14-20, the claims are allowable for the reasons given in claim 13 because of their dependency status from claim 13.


Response to Arguments
Applicant’s arguments, see page 7, filed November 29, 2021, with respect to teachings of Jiang and Furuyama have been fully considered and are persuasive.  The rejection of claims 1-2 and 13 has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879